            Case 1:21-cv-04164-VSB Document 21 Filed 08/05/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                             8/5/2021
TITUS GROUP, INC.,                                         :
                                                           :
                                        Plaintiff,         :
                                                           :                21-CV-4164 (VSB)
                      -against-                            :
                                                           :                      ORDER
ADVOQUE SAFEGUARD LLC et al.,                              :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On August 4, Plaintiff filed an amended complaint pursuant to Federal Rule of Civil

 Procedure 15(a)(1)(B). “[W]hen a plaintiff properly amends [a] complaint after a defendant has

 filed a motion to dismiss that is still pending, the district court has the option of either denying

 the pending motion as moot or evaluating the motion in light of the facts alleged in the amended

 complaint.” Pettaway v. Nat’l Recovery Sols., LLC, 955 F.3d 299, 303–04 (2d Cir. 2020).

 Accordingly, it is hereby:

          ORDERED that Defendants shall file a letter on or before August 11, 2021, deciding

 whether their motion to dismiss should be deemed moot without prejudice to refile a new motion

 to dismiss in accordance with Federal Rule of Civil Procedure 15(a)(3), or if I should evaluate

 Defendants’ current motion to dismiss in light of the facts alleged in the amended complaint.

 SO ORDERED.

Dated: August 5, 2021
       New York, New York                                      ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
